Citation Nr: 1811178	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 prior to June 7, 2012, in excess of 60 percent from October 1, 2012 to January 21, 2015, and in excess of 60 percent from May 1, 2015, forward for service-connected heart disability. 

2.  Entitlement to an initial rating in excess of 30 percent prior to March 19, 2015, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to September 1970.  He is the recipient of the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, which granted service connection for heart disease, PTSD, and bilateral hearing loss, and assigned 60 percent, 30 percent, and non-compensable rating, respectively.  Jurisdiction is now with the RO in Seattle, Washington. 

The Veteran initially requested a Board hearing in connection with his claims on appeal; however, in January 2017, the Veteran notified VA that he would like to cancel his hearing request.  Therefore, his hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In May 2014, the RO in Seattle, Washington, issued an additional rating decision, that closed that 60 percent rating for the Veteran's heart disease under diagnostic code (DC) 7005, effective June 7, 2012, and then evaluated it as myocardial infraction with 100 percent disability rating from June 7, 2012 to October 1, 2012 under DC 7006, and 60 percent from October 1, 2012, forward.  The rating decision indicated that a clear and unmistakable error (CUE) was found in the November 2012 rating decision, and it was corrected by the assignment of the total (100 percent) for the three months in question.  

In May 2015, the RO in Seattle, Washington issued an additional rating decision, which increased the Veteran's heart disability rating to 100 percent from January 21, 2015 to May 1, 2015, and assigned it 60 percent thereafter.  It also increased the Veteran's PTSD rating to 50 percent effective March 19, 2015. 

The Board notes that the May 2014 and May 2015 rating decisions do not constitute a full grant of the benefit sought by the Veteran and that higher ratings are available and as such the Veteran's claims for an increased rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Lastly, the Board notes that the Veteran submitted additional evidence subsequent to the issuance of the most recent May 2015 supplemental statement of the case.  Although the Veteran did not specifically waive initial review of this newly-submitted evidence by the Agency of Original Jurisdiction (AOJ), such a waiver is presumed, as the Veteran submitted his substantive appeal after February 2, 2013.  38 U.S.C. § 7105 (e)(1) (2012).  As such, the Board may properly consider the evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2017).


FINDINGS OF FACT

1.  For the period on appeal prior to June 7, 2012, the Veteran had left ventricular ejection fraction (LVEF) of 60 percent, did not have chronic congestive heart failure (CHF). or workloads of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.

2.  For the period on appeal October 1, 2012 to January 21, 2015, the Veteran did not have an LVEF less than 30 percent, did not have CHF, or workloads of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.

3.  For the period on appeal from May 1, 2015, forward, the Veteran did not have an LVEF of 60 to 65 percent; CHF, or workloads of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.

4.  For the period on appeal prior to March 19, 2015, the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.

5.  For the period on appeal from March 19, 2015 forward, the Veteran's PTSD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

6.  For the entire period on appeal, the Veteran's bilateral hearing loss has been manifested by hearing acuity no worse than Level II in the right ear and Level I in the left ear.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to June 7, 2012, the criteria for a disability rating of in excess of 60 percent for the Veteran's heart disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7017 (2017).

2. For the period on appeal October 1, 2012 to January 21, 2015, the criteria for a disability rating of in excess of 60 percent for the Veteran's heart disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7017 (2017).

3.  For the period on appeal from May 1, 2015, forward, the criteria for a disability rating of in excess of 60 percent for the Veteran's heart disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7017 (2017).

4.  Prior to March 19, 2015, the criteria for disability rating of 50 percent, but not higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).

5.  From March 19, 2015, forward, the criteria for disability rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).

6.  For the entire period on appeal, the criteria for an initial compensable rating for bilateral hearing loss disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Increased Rating - Applicable Laws and Regulations 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Heart - Analysis 

In this case, the RO rated the Veteran's heart disability at 60 percent prior to June 7, 2012; 100 percent from June 7, 2012; 60 percent from October 1, 2012; 100 percent from January 21, 2015; and 60 percent from May 1, 2015, under 38 C.F.R. §4.104, DCs 7005 and 7006.

DC 7005 pertains to coronary artery disease (CAD), and DC 7006 pertains to myocardial infraction.  Both disabilities are rated using the same criteria, except that DC 7006 allows for a total rating for three months following myocardial infraction.  The Board notes that DC 7006 is the appropriate diagnostic code to be applied after the Veteran's June 7, 2012, myocardial infraction (a type of heart attack).

Prior to June 7, 2012

Pursuant to DC 7005, a 60 percent rating is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; workload greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of 30 to 50 percent.  38 C.F.R. § 4.104.

A 100 percent rating requires evidence of chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  Id.

The provisions of 38 C.F.R. § 4.104 define one MET as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The Veteran filed his claim for service connection for a heart disease on April 15, 2012, which is rated as 60 percent disabling from the date of claim to June 7, 2012.   

The only available medical evidence during this period on appeal include private treatment records from Kadlec Regional Medical Center dated in June 6, 2012, contain a "Coronary Artery Tree" noting LEVF of 60 percent.  The record indicates that the Veteran was admitted on this date for non-St elevated myocardial infraction.  Treatment records from Inland Cardiology Associates report history of coronary artery disease with recent angiogram showing a widely patent circumflex stent and normal left ventricular LV function.  The examiner rendered a diagnosis of ischemic heart disease and noted prior diagnosis of coronary artery disease status post myocardial infraction status post angioplasty with stent replacement back in 2006.  

During his July 2012 VA examination, the examiner confirmed these findings and history of the heart disease, and noted left ventricular dysfunction with an ejection fraction of 30 to 50 percent and additional symptoms of workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, and noted treatment with continuous medication.  There is no additional objective evidence which reveals any myocardial infractions between April 2012 (the date of claim) and June 7, 2012. 

Accordingly, absent any additional evidence, there is no objective medical evidence which shows chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  Hence, a rating higher than that already assigned for this period is not warranted.

From October 1, 2012 to January 21, 2015

As noted above, from June 7, 2012 to October 1, 2012, the Veteran's heart disease was assigned a total disability rating under DC 7006 after he was diagnosed non-ST elevated myocardial infarction with mild to moderate three-vessel coronary artery disease, which is a type of heart attack (myocardial infarction).  The blockage may be partial or temporary, but chemical markers indicated that damage has occurred to the heart muscle.  The total disability rating was assigned for three months following the myocardial infarction.  

In his December 2012 notice of disagreement, the Veteran noted that he had two additional myocardial infraction events in June 2012 and August 2012, and that his condition worsened in severity; however, the objective medical evidence does not support that he had an additional myocardial infraction in August 2012.  

Private treatment notes from Inland Cardiology Associates dated in December 2012 reveal that the Veteran was feeling well for the most part, but sometimes reported some daytime sleepiness and that he heavily snores at night.  The medical professional noted that despite this, he was able to continue with a full day, hunts, climbs, and hikes vigorously with no difficulties.   The assessment was ischemic heart disease with history of non-ST elevation MI, mild to moderate 3-vessel coronary artery disease, and controlled dyslipidemia.   

A letter from the Kadlec Clinic dated in July 2014 indicates that the Veteran has ischemic heart disease with a prior myocardial infraction and subsequent stenting procedures, which is controlled by medication. 
 
Primary care notes from the Walla Walla VAMC dated in June 2014 note regular rate and rhythm, normal S1 and S2, no murmurs, gallops, thrills, or rubs in the heart. 

Based on the foregoing, the Board finds that the Veteran's symptoms during this period on appeal are properly contemplated by the assigned 60 percent disability rating.  The 60 percent evaluation is based on objective medical evidence from the July 2012 VA examination, which showed left ventricular dysfunction with an ejection fraction of 30 to 50 percent and additional symptoms of workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, and noted treatment with continuous medication.  There is no objective medical evidence prior to January 21, 2015, which reveals any worsening in the Veteran's condition.  

Accordingly, a higher evaluation of 100 percent is not warranted because there is no evidence of chronic congestive heart failure, workload of three METs or less, which result in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

From May 1, 2015, forward 

As noted above, from January 21, 2015, to May 1, 2015, the Veteran's heart disease was assigned a total disability rating after he underwent a coronary artery bypass grant.  Thereafter, it was assigned a 60 percent during this period on appeal. 

The Veteran underwent a VA examination in April 2015, which noted workload of greater than three METs but not greater than five METs, and LVEF of 60 percent to 65 percent.

In a statement in support of claim dated in October 2016, the Veteran reported that he had a cardiac event that required emergency treatment for an artery that had restrictive blood, which resulted in an additional stent implantation top open the flow of the blood to the heart.  The attached medical records from the Trios Southridge Hospital dated in October 20, 2016 reveal that the Veteran was admitted with chest pain and on and off shortness of breath for the prior two days.  He was hemodynamically stable, EKG showed no ST-T segment changes, and serial cardiac enzymes were normal.  However, due to persistent chest pain while being on anticoagulation and antiplatelet regimen, he was seen again, and an angiogram subsequently revealed 75 percent RCA stenosis, which was stented with drug-eluting stent.  Following this procedure, the Veteran became "chest pain-free."  The final diagnoses were unstable angina secondary to 75 percent stenosis of the right coronary artery and dyslipidemia.  LVEF was 60 percent to 65 percent. 

In a statement in support of claim dated in September 2017, the Veteran reported that he had an additional heart attack and was admitted to the Trios Southridge Hospital, where he had diagnosis of myocarditis exacerbation/weakness of the heart.  The attached medical record dated in September 13, 2017 reveals preoperative diagnosis of non-ST segment elevation myocardial infraction, with a postoperative diagnosis of myocarditis exacerbation.  LVEF was 60 percent to 65 percent.  The Board notes that although the Veteran referred to this procedure as a heart attack, the objective medical evidence shows that it was diagnosed as myocarditis exacerbation and not myocardial infarction.  

Therefore, a  higher evaluation of 100 percent is not warranted for myocardial infarction since the objective medical evidence during this period on appeal does now show chronic congestive heart failure, left ventricular dysfunction with an ejection fraction of less than 30 percent, or workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.  As noted above, the March 2015 VA examination report revealed symptoms meeting the 60 percent criteria for left ventricular systolic function with an estimated ejection fraction between 50 and 60 percent.

Accordingly, the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

PTSD - Analysis 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD under DC 9411 when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to March 19, 2015

The Veteran asserts that his PTSD symptoms are worse than the 30 percent disability rating assigned during this period on appeal. 

Turning to the evidence, the Veteran underwent a VA examination in July 2012, in which the examiner indicated that his PTSD symptoms result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  In terms of social impairment, the examiner only noted that the Veteran was married for 31 years, had no children, and was not involved with any community activities.  In terms of occupational impairment, the examiner noted that the Veteran had no psychiatric hospitalizations, never went to counseling, had no family history of mental illness, and was never suicidal or homicidal.  The examiner identified PTSD symptoms of anxiety, mild memory loss, flattened affect, and disturbances of motivation and mood.  

These symptoms, especially flattened affect and disturbances of motivation and mood more nearly approximate occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board finds that a 50 percent disability rating is warranted during this period on appeal; however, a higher rating of 70 percent is not warranted, since the symptoms described above do not result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  There was no additional mental health evidence during this period on appeal that would suggest that the Veteran's PTSD symptoms were more severe than those reported during the July 2012 VA examination. 

From March 19, 2015

As noted above, the Veteran's PTSD disability rating was increased to 50 percent during this period on appeal. 

In March 2015, the Veteran underwent a VA examination to assess the severity of his PTSD symptoms.  The examiner rendered new diagnosis of alcohol use disorder, but indicated that it was secondary to PTSD and in full remission for years.  As such, all symptoms during the examination were attributed to the Veteran's service-connected PTSD.  The Veteran reported that his PTSD symptoms have steadily increased since his last PTSD examination in July 2012 and that he felt that the impact of these symptoms on his social and occupational activities was more severe.  He reported lack of motivation, loss of some interest and pleasure in usual activities, loss of sexual libido, fatigue, psychomotor retardation, feelings of self-reproach, guilt, but had no feelings of worthlessness.  

The examiner noted that the Veteran was dressed casually with clothes appropriate for the weather, was alert and oriented to person, place, time, and situation, his thought process was logical and goal directed, and his recent and remote memory appeared to be intact.  

In terms of social impairment, the examiner noted that the Veteran was highly socially averse and could not go into crowds, malls, grocery stores, or Church.  He constantly felt hypervigilant, guarded, and highly irritable when nervous, with verbal explosiveness several times a week, and was suspicious of others, less affectionate, and had some numbness toward people.  

In terms of occupational impairment, the examiner noted that the Veteran's highest level of education prior to military service was high school, and went to college after, but not since 2007.  Since separation from service, he was a UPS driver, construction worker, his own business, and shodding horses.  The Veteran retired two years prior to the examination, and noted that he retired because "he could" and "felt worn out." 

The examiner identified PTSD symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or worklike setting, and persistent delusions or hallucinations.  The examiner concluded that the Veteran's PTSD symptoms result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  

Based on the foregoing, the Board finds that these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, which warrants a 70 percent disability rating.  As noted, the examiner specifically noted that the Veteran had difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or worklike setting, both which are contemplated by the 70 percent rating criteria.  Notably, in this regard, the Veteran was described as highly socially averse, numb toward people, and his behavior was described as isolative. 

However, a total disability rating is not warranted, as these symptoms do not reveal gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the examiner noted persistent delusions or hallucinations, the actual examination report does not illustrate that such symptoms was reported by the Veteran or identified by the examiner during the course of the examination.  In addition, the Veteran did not identify any other severe symptoms that are not already contemplated by the 70 percent disability rating. 

Accordingly, the Board finds that a 70 percent disability rating, but not higher, is warranted during this period on appeal.   

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Bilateral Hearing Loss - Analysis

Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIA, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever would result in the higher numeral.

The Veteran asserts that his hearing loss is worse than the currently assigned non-compensable rating. 

Turning to the evidence, the Veteran underwent a VA audiology examination in July 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
58
35
45
70
80
LEFT
54
30
60
60
65

Speech recognition score was 94 percent in the right ear and 96 percent in the left ear.  

Here, applying the July 2012 audiometric result to Table VII, the Veteran had Level II hearing acuity in the right ear and Level I in the left ear, resulting in a non-compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran underwent an additional VA audiology examination in March 2015.   Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
55
35
55
65
65
LEFT
53
30
55
60
65

Speech recognition score was 100 percent in the right ear and 96 percent in the left ear.  The report also notes the Veteran's report that his functional impairment includes that he has difficulty hearing in social situations when background noise is present, difficulty hearing the phone ring, that he has to turn the television sound up, that he cannot understand dialogue in movies, and that he often asks people to repeat themselves.  These symptoms are all contemplated by the rating criteria as they amount to difficulty hearing.  

Here, applying the March 2015 audiometric result to Table VII, the Veteran had Level I hearing acuity in the right ear and Level I in the left ear, resulting in a non-compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board considered the Veteran's statements that his bilateral hearing loss disability warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).

Accordingly, there is no basis to support a compensable rating for the Veteran's service-connected bilateral hearing loss.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 60 percent prior to June 7, 2012, for a heart disability is denied. 

Entitlement to a disability rating in excess of 60 percent from October 1, 2012 to January 21, 2015, for a heart disability is denied.

Entitlement to a disability rating in excess of 60 percent from May 1, 2015, forward, for a heart disability is denied.

For the period on appeal prior to March 19, 2015, a 50 percent disability rating for PTSD is granted, subject to regulations governing the payment of monetary benefits. 

For the period on appeal from March 19, 2015, forward, a 70 percent disability rating for PTSD is granted, subject to regulations governing the payment of monetary benefits. 

For the entire period on appeal, an initial compensable rating for bilateral hearing loss is denied. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


